


Exhibit 10.3




EMPLOYMENT AGREEMENT

This Employment Agreement (the “Employment Agreement” or “Agreement”) is made
and entered into as of the 17th  day of July, 2016 (the “Execution Date”), by
and between N-Viro International Corporation, a Delaware corporation (the
“Company”), and James K. McHugh, an individual (“Employee”).

W I T N E S S E T H:

WHEREAS, the Company owns and licenses the N-Viro Process (such activities,
together with all other activities of the Company, as conducted at or prior to
the termination of this Employment Agreement, and any future activities
reasonably related thereto that are contemplated by the Company at the
termination of this Employment Agreement identified in writing by the Company to
Employee at the date of such termination, are hereinafter collectively referred
to as the “Business Activities”);

WHEREAS, the Company and Employee have agreed that Employee shall perform the
duties of Chief Financial Officer, Secretary and Treasurer, subject to the terms
and conditions set forth in this Employment Agreement.

NOW, THEREFORE, in consideration of the premises, the mutual promises, covenants
and conditions herein contained and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
intending to be legally bound hereby agree as follows:



Section 1.

Employment.  During the Employment Period (as hereinafter defined), the Company
shall employ Employee, and Employee shall accept employment with the Company,
all upon the terms and subject to the conditions set forth in this Employment
Agreement.



Section 2.

Capacity and Duties.  Employee shall be employed in the capacity of Chief
Financial Officer, Secretary and Treasurer of the Company and shall have such
other duties, responsibilities and authorities as are assigned to him by the
Board of Directors of the Company (the “Board”) so long as such additional
duties, responsibilities and authorities are consistent with Employee's position
and level of authority as Chief Financial Officer, Secretary and Treasurer of
the Company.  Employee shall report directly to the President/CEO, and the Board
of the Company.  Subject to the control and general directions of the Board and
except as otherwise herein provided, Employee shall devote all necessary
business time, best efforts and attention to promote and advance the business of
the Company and its subsidiaries and affiliates and to perform diligently and
faithfully all the duties, responsibilities and obligations of Employee to be
performed by him under this Employment Agreement.  Employee's duties shall
include the ongoing management and oversight of the general and financial
business affairs and operations of the Company and its subsidiaries and
affiliates.  It is expressly understood that Employee also is and/or may become
engaged in other limited business activities not involving the Company.  Any
such independent activity shall be disclosed to the Audit Committee of the
Company’s Board in advance, and any such other business activities shall not
unreasonably interfere with Employee's performance of his obligations under this
Employment Agreement.  



Section 3.

Term of Employment.  The term of employment of Employee by the Company pursuant
to this Employment Agreement, which supersedes any prior agreement between
Company and Employee, shall be for the period (the "Employment Period")
commencing on July 17, 2016 (the “Commencement Date”) and ending on July 16,
2019 or later date that Employee's employment is extended in accordance with the
provisions of this Employment Agreement (the “Termination Date”).  So long as
Employee is in full compliance with all of the terms and conditions of this
Employment Agreement, Employee is not in default under or in breach of any of
the covenants, agreements, representations or warranties set forth in this
Employment Agreement and neither Employee nor the Company has delivered a Notice
of Termination (as hereinafter defined) to the other at least ninety (90) days
prior to expiration of the then-current Employment Period that the Employment
Period shall not be extended, then this Employment Agreement and the Employment
Period shall automatically be extended for additional successive one (1) year
periods.



Section 4.

Place of Employment.  Employee's principal place of work shall be deemed to be
at the principal offices of the Company in the Toledo, Ohio area or such other
locations as may be reasonably designated by











the Board and or management; provided, however, that the Board may not require
that Employee permanently relocate to a place that is more than 30 miles from
Toledo measured as the radius in any direction from the Toledo center.   



Section 5.

Compensation.  During the Employment Period, subject to all the terms and
conditions of this Employment Agreement and, except as otherwise provided in
Sections 9 or 10, as the case may be, as compensation for all services to be
rendered by Employee under this Employment Agreement, the Company shall pay to
or provide Employee with the following:



5.01

Base Salary.  The Company shall pay to Employee a base annual salary (the “Base
Salary”) at the rate of at least One Hundred Twenty-Five Thousand Dollars
($125,000) per year, payable at such intervals (at least monthly) as salaries
are paid generally to other executive officers of the Company.  At least once
each year on or before each January 1 during the Employment Period, Employee's
Base Salary shall be reviewed by the Board and, at the discretion of the Board,
may be increased to an amount determined in good faith based upon a complete
review of Employee's performance under this Employment Agreement during the
prior year and the growth and profitability of the Company and Employee’s
contributions thereto, which review shall be communicated in writing to
Employee.



5.02

Cash Bonus.  At the sole and exclusive discretion of the Board, the Company may
pay to Employee an annual cash bonus (the “Cash Bonus”) in an amount determined
in good faith by the Board based upon a complete review of Employee's
performance under this Employment Agreement during the current calendar year and
the growth and profitability of the Company and Employee's contribution thereto.
 Any Cash Bonus payable to Employee pursuant to this Section 5.02 shall be
payable, if at all, on or before   January 31, of each year during the
Employment Period immediately following the prior calendar year then ended,
based upon Employee’s performance for the immediate prior calendar year.



5.03

Option Grant.  The Company hereby grants to the Employee ten-year stock options
to purchase One Hundred Thousand (100,000) shares of its common stock on each of
the Execution Date and each successive anniversary of this Employment Agreement
in 2017 and 2018, and are exercisable immediately on each Grant Date.  The
exercise price of these options shall be the “fair market value” as defined in
the N-Viro International Corporation 2010 Stock Option Plan (the “2010 Option
Plan”) for the options to purchase shares, and are intended to be Incentive
Stock Options or “ISOs” as further defined by the 2010 Option Plan.  Such
options are being granted under, and are otherwise subject to the terms and
conditions of the 2010 Option Plan.  The Employee acknowledges that the Company
has delivered a copy of the 2010 Option Plan to him.



Section 6.

Adherence to Standards.  Employee shall institute and comply with the written
policies, standards, rules and regulations of the Company from time to time
established for all executive officers of the Company.  



Section 7.

Review of Performance.  The Board may periodically review and evaluate the
performance of Employee under this Employment Agreement with Employee.



Section 8.

Expenses.  The Company shall reimburse Employee for all reasonable, ordinary and
necessary expenses (including, but not limited to, automobile and other business
travel and customer entertainment expenses) incurred by him in connection with
his employment hereunder; provided, however, Employee shall render to the
Company a complete and accurate accounting of all such expenses in accordance
with the substantiation requirements of Section 274 of the Internal Revenue Code
of 1986, as amended (the “Code”), as a condition precedent to such
reimbursement.  Employee will also follow all established guidelines relating to
reimbursement of expenses as may be promulgated by the Board.



Section 9.

Termination with Cause by the Company. This Employment Agreement may be
terminated with Cause (as hereinafter defined) by the Company provided that the
Company shall (i) give Employee the Notice of Termination and (ii) pay Employee
his annual base salary through the Termination Date at the rate in effect at the
time the Notice of Termination is given plus any bonus or incentive compensation
which have been earned or have become payable pursuant to the terms of this
Employment Agreement or any compensation or benefit plan as of the Termination





Page 2 of 11










Date, but which have not yet been paid.  In addition, Employee shall have the
right to exercise all options that have vested through and including the
Termination Date.  



Section 10.

Termination without Cause by the Company or by Employee.  This Employment
Agreement may be terminated by (i) the Company by reason of the death or
Disability (as hereinafter defined) of Employee, (ii) the Company by giving
Employee the Notice of Termination, (iii)  Employee after giving the Company the
Notice of Termination at least thirty (30) days prior to such termination.  In
the event of termination of this Employment Agreement under this Section 10 by
Employee, the Company shall pay Employee his Base Salary through the Termination
Date at the rate in effect at the time the Notice of Termination is given plus
any bonus or incentive compensation which are due or have become payable
pursuant to the terms of this Employment Agreement or any compensation or
benefit plan as of the Termination Date, but which have not yet been paid.  In
addition, Employee shall have the right to exercise all options that have vested
through and including the Termination Date.  In the event of termination of this
Employment Agreement under this Section 10 by the Company (other than by reason
of the death or Disability of Employee) and such termination is on or prior to
the Termination Date that would be in effect if such employment had not been
terminated under this Section 10, the Company shall pay to Employee, in addition
to the other benefits specifically provided for in this Section, his Base Salary
for the period between the Termination Date and the natural expiration of this
Employment Agreement or the expiration of any  extension period thereof in
effect as of the Termination Date.  In addition, Employee shall have the right
to exercise all options that have vested through and including the Termination
Date.  This Section 10 shall not be interpreted so as to limit any benefits to
which Employee, as a terminated employee of the Company, or his family may be
entitled under the Company's life insurance, medical, hospitalization or
disability plans following the Termination Date or under applicable law.

Section 10A.    

Termination  with Cause by Employee.   Employee may elect, by written Notice of
Termination to the Company, said Notice to be effective immediately upon receipt
by the Company, to terminate his employment hereunder if:







(1)

The Company sells all or substantially all of its assets;




(2)

The Company merges or consolidates with, or undergoes a share exchange or other
form of recapitalization with another business entity in a transaction
immediately following which the holders of all of the outstanding shares of the
voting capital stock of the Company own less than a majority of the outstanding
shares of the voting capital stock of the resulting entity (whether or not the
resulting entity is the Company);




(3)

More than Fifty (50%) percent of the outstanding shares of the voting capital
stock of the Company are acquired by a person or group (as such terms are used
in Section 13(d) of the Securities Exchange Act of 1934, as amended), which
person or group includes neither Employee nor the holders of the majority of the
outstanding shares of the voting capital stock of the Company on the date
hereof;




(4)

The Company assigns to Employee duties which would require him, as a practical
matter, to permanently relocate to a place that is more than 30 miles from
Toledo measured as the radius in any direction from the Toledo center ; or




(5)

The Company shall have engaged in a material breach of this Agreement which for
this purpose is defined as the occurrence of one or more of the following events
without Employee’s prior written consent:

(i) Employee is otherwise removed from the position(s) provided for in this
Agreement, for any reason other than the legal termination of his employment;

(ii) Employee is assigned any duties or responsibilities that are inconsistent,
in any significant respect, with the scope of duties and responsibilities
associated with Employee’s position;

(iii) Employee suffers a reduction in the authority, duties or responsibilities
associated with his position, on the basis of which he makes a determination in
good faith that he can no longer carry out such position in the manner
contemplated at the time this Agreement was entered into;

(iv) Employee’s Base Salary is decreased by the Company without Employee’s
agreement, or his benefits or opportunities under any employee benefit or
incentive plan or program of the Company or





Page 3 of 11










any other material benefit specifically promised to Employee herein is or are
materially reduced unless such benefit, plan, or program (but excluding Annual
Base Salary) is reduced or eliminated for all eligible employees of the Company
on an equal basis;

(v) the Company fails to pay Employee any payments under any bonus or incentive
plans when such payments are due or issue shares to Employee upon his exercise
of his options under the 2010 Option Plan;

(vi) the Company fails to reimburse Employee for business expenses in accordance
with the Company’s policies, procedures or practices;

(vii) the Company fails to agree to or actually indemnify Employee for his
actions and/or inactions, as either an employee, director or officer of the
Company, to the fullest extent permitted by applicable law;

(viii) the Company fails to obtain a written agreement satisfactory to the
Executive from any successor or assignee of the Company to assume and perform
this Agreement;

(ix)   the Company’s breach or failure to perform any of the indemnification
obligations described in Section 13 of this Agreement including the failure to
reimburse Employee promptly for his expenses and the failure to maintain
directors’ and officers’ liability insurance; or

(x) the Company purports to terminate the Employee’s employment for cause and
such purported termination of employment is not effected in accordance with the
procedures required by this Agreement, and for purposes of this Agreement, such
purported termination of employment shall be invalid and of no force and effect.




 If the Employee elects to terminate his employment hereunder pursuant to this
Section 10A, (1) the Company shall continue to pay to Employee his base salary
as provided in Section 5.01 hereof through the end of the Term or any extensions
thereof; (2) the Company shall pay to Employee the Bonus specified in Section
5.02 hereof; (3) the Company shall continue to provide to Employee through the
end of the Term the benefits provided at the Execution Date of this Employment
Agreement as amended or supplemented by the Board through the date of
termination; and (4) all of the options granted to Employee under Section 5.03
hereof to purchase shares of the common stock of the Company shall vest
immediately; provided that Company may issue said shares on a schedule as
required to comply with the maximum issuance limits in the 2010 Option Plan.

(6)   No Mitigation. In the event of the termination of this Agreement and
further payment from the Company is required hereunder, the Employee shall not
be required to seek other employment in order to mitigate his damages hereunder,
and Company shall not be permitted any offset for any earnings made in any
subsequent employment.



Section 11.

Definitions.  In addition to the words and terms elsewhere defined in this
Employment Agreement, certain capitalized words and terms used in this
Employment Agreement shall have the meanings given to them by the definitions
and descriptions in this Section 11 unless the context or use indicates another
or different meaning or intent, and such definition shall be equally applicable
to both the singular and plural forms of any of the capitalized words and terms
herein defined.  The following words and terms are defined terms under this
Employment Agreement:



11.01

“ Disability” shall mean a physical or mental illness which, in the judgment of
the Company after consultation with the licensed physician attending Employee,
impairs Employee’s ability to substantially perform the essential functions of
his duties under this Employment Agreement as an employee with or without
reasonable accommodation and as a result of which he shall have been absent from
his duties with the Company on a full-time basis for three (3) consecutive
months.



11.02

 

A termination with “Cause” shall mean a termination of this Employment Agreement
by reason of (a) a good faith determination by the Board that Employee
(i) failed to substantially perform his duties with the Company (other than a
failure resulting from his incapacity due to physical or mental illness) after a
written demand for substantial performance has been delivered to him by the
Board, which demand specifically identifies the manner in which the Board
believes he has not substantially performed his duties and Employee has failed
to substantially





Page 4 of 11










perform as requested within a reasonable time, (ii) has engaged in conduct the
consequences of which are materially adverse to the Company, monetarily or
otherwise, (iii) is found guilty of fraud, dishonesty or other acts of gross
misconduct or misfeasance in the performance of his duties under this Employment
Agreement by a court of competent jurisdiction whose decision is final and
non-appealable (provided, however, that Employee's Base Salary shall continue to
be paid until such decision is final and non-appealable), (iv) is found to be
under the influence of illegal drugs or other similar substance while performing
his duties under this Employment Agreement or (v) is convicted of a felony
(provided, however, that Employee's Base Salary shall continue to be paid until
such conviction is final and non-appealable).  No act, or failure to act, on
Employee's part shall be grounds for termination with Cause unless he has acted
or failed to act with an absence of good faith or without a reasonable belief
that his action or failure to act was in or at least not opposed to the best
interests of the Company.  Not less than ten (10) business days before the
Board’s consideration and adoption of a resolution determining that Employee
engaged in conduct specified in the first sentence of this Section 11.02,
Employee may, by written notice to the Board, cause the matter of the
termination of his employment by the Company to be discussed at the next
regularly scheduled meeting of the Board or at a special meeting of the Board.
 The Board shall give Employee sufficient written notice of its intention to
schedule a meeting to discuss such termination so as to permit Employee time to
prepare for said meeting.   Employee shall be entitled to be present and to be
represented by counsel at such meeting which shall be conducted according to a
procedure deemed equitable by a majority of the directors present.  If, at the
conclusion of such meeting, it shall be determined by a majority of the entire
membership of the Board that Employee engaged in conduct specified in the first
sentence of Section 11.02, then the Board shall deliver the resolution specified
in the next succeeding sentence. Notwithstanding the foregoing, Employee shall
not be deemed to have been terminated with Cause unless there shall have been
delivered to him a copy of a resolution duly adopted by the affirmative vote of
not less than a majority of the entire membership of the Board at a meeting of
the Board called at least in part for that purpose finding that in the good
faith opinion of the Board, Employee engaged in conduct in the manner or of the
type set forth above in the first sentence of this Section 11.02 and specifying
the particulars thereof in detail.  



11.03

 

Notice of Termination. “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Employment Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Employee's employment under the
provision so indicated; provided, however, no such purported termination shall
be effective without such Notice of Termination; provided further, however, any
purported termination by the Company or by Employee shall be communicated by a
Notice of Termination to the other party hereto in accordance with Section 3 of
this Employment Agreement.



Section 12.

Fees and Expenses.  The Company shall pay all legal fees and related expenses
(including the costs of experts, evidence and counsel) incurred by Employee as a
result of a contest or dispute over Employee's termination of employment if such
contest or dispute is resolved in Employee's favor.

Section 13.

Indemnification.  (a)   In addition to any rights of Employee under the
Company’s certificate of incorporation and by-laws, any agreement, or any
applicable State law, the Company hereby agrees to hold harmless and indemnify
Employee:




(i)  Against any and all expenses (including attorney’s fees and costs),
judgments, fines and amounts paid in settlement actually and reasonable incurred
by Employee in connection with any threatened, pending or completed action, suit
or proceeding, whether civil, criminal, administrative or investigative
(including an action by or in the name of Company) to which Employee is, was or
at any time becomes a party, or is threatened to be made a party, by reason of
the fact that Employee is, was or at any time becomes a director, officer,
employee, consultant, or agent of the Company, or is or was serving or at any
time serves at the request of the Company as a Director, officer, employee,
consultant, partner, trustee or agent regardless of his subsequent title or
position at another corporation, partnership, joint venture, trust or other
enterprise;

(ii)  Otherwise to the fullest extent as may be provided to Employee by the
Company under the by-laws of the Company and Delaware General Corporation Law
(“GCL”).








Page 5 of 11










(b)   No indemnity pursuant to this Section 13 shall be paid by Company under
the following circumstances:




(i)   In respect to remuneration paid to Employee if it shall be determined by a
final judgment or other final adjudication which is non-appealable that such
remuneration was in violation of law;

(ii)   On account of conduct which is finally adjudged to have been willful
misconduct by Employee; and

(iii)   In a final decision by a Court having jurisdiction in the matter shall
determine that such indemnification to Employee is not lawful, and such decision
is non-appealable.




(c)   All agreements and obligations of the Company contained herein shall
continue during the period Employee is a director, employee, officer, consultant
or agent of Company (or is or was serving at the request of the Company as a
director, officer, employee, partner, consultant or agent of another
corporation, partnership, joint venture, trust or other enterprise) and shall
continue thereafter so long as Employee shall be subject to any possible claim
or threatened, pending or completed action, suit or proceeding, whether civil,
criminal, or investigative, by reason of the fact that Employee was an officer
or director of Company or serving in any other capacity referred to herein.




(d)   The Company shall not be liable to indemnify Employee under this
Employment Agreement for any amounts paid in settlement of any action or claim
effected without its written consent.  The Company shall not settle any action
or claim in any manner, which would impose any penalty or limitation on Employee
without Employee’s written consent or contain as part of the settlement any
statement, description or assertion of wrongdoing by Employee.  Neither the
Company nor Employee will unreasonably withhold their consent to any proposed
settlement.




(e)   The Company will pay all Employee fees, costs and expenses incurred under,
or related to, Employee’s indemnification under this Section 13, including all
legal and accounting bills, immediately upon the presentment of bills for such
expenses. Employee agrees that Employee will reimburse Company for all
reasonable expenses paid by Company in defending any civil or criminal action,
suit or proceeding against Employee in the event and only to the extent that it
shall be ultimately determined without right of further appeal that Employee is
not entitled to be indemnified by Company for such expenses. This Agreement
shall not affect any rights of Employee against Company, any insurer, or any
other person to seek indemnification or contribution.




(f)   If Company fails to pay any expenses (including without limiting the
generality of the foregoing, legal fees and expenses incurred in defending any
action, suit or proceeding), Employee shall be entitled to institute suit
against Company to compel such payment and Company shall pay Employee all costs
and legal fees incurred in enforcing such right to prompt payment.




(g)   To the extent allowable under Delaware law, the burden of proof with
respect to any proceeding or determination with respect to Employee’s
entitlement to indemnification under this Employment Agreement shall be on
Company.




(h)   If any provision of this Section 13 shall be determined as conflicting
with any provision of (1) Company’s certificate of incorporation and by-laws,
(2) Delaware law, or (3) the provisions of any other agreement between the
parties as to indemnification, and such other document or law would provide
 Employee with greater rights to benefits of indemnification, then such other
document or law shall prevail; it being the intention of the parties hereto to
provide maximum indemnification to Employee. Otherwise, unless prohibited by
law, any document or law which affords Employee with greater rights of
indemnification by Company than do the provisions of this Employment Agreement
shall have superiority over the provisions of this Employment Agreement.




(i)   In support of its obligations hereunder, the Company agrees to maintain a
director’s and officer’s liability and other insurance policies covering the
Employee and further agrees that these policies shall be maintained both during
and after the end of the Term of employment so as to provide as broad and as
complete coverage as is reasonably available in relation both to the Employee’s
position during the Term of Employment and to any claims arising thereafter but
related to said Term of Employment.



Section 14.

Notices.  For the purposes of this Employment Agreement, notices and all other
communications provided for in the Employment Agreement shall be in writing and
shall be deemed to have been duly given when personally delivered or sent by
certified mail, return receipt requested, postage prepaid, or by expedited
(overnight) courier with established national reputation, shipping prepaid or
billed to sender, in either case addressed to the respective addresses last
given by each party to the other (provided that all notices to the Company shall
be directed





Page 6 of 11










to the attention of the Board with a copy to the Secretary of the Company) or to
such other address as either party may have furnished to the other in writing in
accordance herewith.  All notices and communication shall be deemed to have been
received on the date of delivery thereof, on the third business day after the
mailing thereof, or on the second day after deposit thereof with an expedited
courier service, except that notice of change of address shall be effective only
upon receipt.



Section 15.

Life Insurance.  The Company may, at any time after the execution of this
Employment Agreement, apply for and procure as owner and for its own benefit,
life insurance on Employee, in such amounts and in such form or forms as the
Company may determine.  Employee shall, at the request of the Company, submit to
such medical examinations, supply such information, and execute such documents
as may be required by the insurance company or companies to whom the Company has
applied for such insurance. Employee hereby represents that to his knowledge he
is in good physical and mental condition and is not under the influence of
illegal drugs or similar substance.



Section 16.

Proprietary Information and Inventions. Employee understands and acknowledges
that:



16.01

Trust.  Employee’s employment creates a relationship of confidence and trust
between Employee and the Company with respect to certain information applicable
to the business of the Company and its subsidiaries (collectively, the “Group”)
or applicable to the business of any licensee, vendor or customer of any of the
Group, which may be made known to Employee by the Group or by any licensee,
vendor or customer of any of the Group or learned by Employee during the
Employment Period.



16.02

Proprietary Information.  The Group possesses and will continue to possess
information that has been created, discovered, or developed by, or otherwise
become known to, the Group (including, without limitation, information created,
discovered, developed or made known to by Employee during the period of or
arising out of his employment by the Company) or in which property rights have
been or may be assigned or otherwise conveyed to the Group, which information
has commercial value in the business in which the Group is engaged and is
treated by the Group as confidential.  Except as otherwise herein provided, all
such information is hereinafter called “Proprietary Information”, which term, as
used herein, shall also include, but shall not be limited to, data, research,
patents, inventions, discoveries, processes, procedures, formulae, proprietary
technology, designs, marketing plans, strategies, forecasts, new products,
unpublished financial statements, budgets, projections, licenses, prices, costs,
and customer, supplier and potential acquisition candidates lists.
 Notwithstanding anything contained in this Employment Agreement to the
contrary, the term “Proprietary Information” shall not include (i) information
which is in the public domain, (ii) information which is published or otherwise
becomes part of the public domain through no fault of Employee,
(iii) information which Employee can demonstrate was in Employee’s possession at
the time of disclosure and was not acquired by Employee directly or indirectly
from any of the Group on a confidential basis, (iv) information which becomes
available to Employee on a non-confidential basis from a source other than any
of the Group and which source, to the best of Employee’s knowledge, did not
acquire the information on a confidential basis, (v) information belonging to
other entities, or (vi) information required to be disclosed by any federal or
state law, rule or regulation or by any applicable judgment, order or decree or
any court or governmental body or agency having jurisdiction in the premises.

All Proprietary Information shall be the sole property of the Group and their
respective assigns.  Employee assigns to the Company any rights Employee may
have or acquire in such Proprietary Information.  At all times, both during
Employee's employment by the Company and after its termination, Employee shall
keep in strictest confidence and trust all Proprietary Information, and Employee
shall not use or disclose any Proprietary Information without the written
consent of the Group, except as may be necessary in the ordinary course of
performing Employee's duties as an employee of the Company.   Notwithstanding
the foregoing, Employee agrees that all Proprietary Information shall be kept in
confidence by Employee for a period of at least three (3) years after the
Termination Date of this Employment Agreement.



Section 17.

Inventions.  Any and all inventions, conceptions, processes, discoveries,
improvements, patent rights, letter patents, programs, copyrights, trademarks,
trade names and applications therefore relating to technology used by the
Company to treat and recycle wastewater sludge and other bio-organic wastes, in
the United





Page 7 of 11










States and other countries, and any and all rights and interest in, to and under
the same, that are conceived, made, acquired, or possessed by Employee, alone or
with other employees, during the term of this Employment Agreement shall become
the exclusive property of the Company and shall at all times and for all
purposes be regarded as acquired and held by Employee in a fiduciary capacity
for the sole benefit of the Company, and the Employee hereby assigns and agrees
to assign the same to the Company without further compensation.  Employee agrees
that, upon request, he will promptly make all disclosures, execute all
applications, assignments or other instruments and perform all acts whatsoever
necessary or desired by the Company to vest and confirm in it, its successors,
assigns and nominees, fully and completely, all rights and interests created or
contemplated by this Section.



Section 18.

Surrender of Documents. Employee shall, at the request of the Company, promptly
surrender to the Company or its nominee any Proprietary Information or document,
memorandum, record, letter or other paper in his possession or under his control
relating to the operation, business or affairs of the Group.



Section 19.

Prior Employment Agreements.  Employee represents and warrants that Employee's
performance of all the terms of this Employment Agreement and as an employee of
the Company does not, and will not, breach any agreement to keep in confidence
proprietary information acquired by Employee in confidence or in trust prior to
Employee’s employment by the Company.  Employee has not entered into, and shall
not enter into, any agreement, either written or oral, which is in conflict with
this Employment Agreement or which would be violated by Employee entering into,
or carrying out his obligations under, this Employment Agreement.  



Section 20.

Restrictive Covenant.  Except as provided herein and/or as agreed by the Board
of the Company, Employee acknowledges and recognizes Employee’s possession of
Proprietary Information and the highly competitive nature of the business of the
Group and, accordingly, agrees that in consideration of the covenants and
conditions contained herein Employee shall not, during the Employment Period,
(i) directly or indirectly engage in any new Business Activities that do not
involve the Company that relate to the treatment of biosolids, whether such
engagement shall be as an employer, officer, director, owner, employee,
consultant, stockholder, partner or other participant, (ii) assist others in
engaging in any Business Activities in the manner described in the foregoing
clause (i), or (iii) induce employees of the Company to terminate their
employment with the Company or engage in any Business Activities for any other
entity.  So long as Company is in full compliance with the terms and conditions
of this Agreement, Employee shall not for a period of one (1) year following the
termination of this Agreement, for any customer and/or active potential customer
of the Company that was such a customer or potential customer as of the date of
termination, attempt to contact or solicit said customer or potential customer
to provide like services and/or performance as had been or was proposed to be
provided by the Company.



Section 21.

Remedies.  The parties hereto acknowledge and agree that the a remedy at law for
a breach or a threatened breach of the provisions of Sections 16, 17, 18 and 20
herein would be inadequate, and in recognition of this fact, in the event of a
breach or threatened breach of any of such provisions, it is agreed that the
parties shall be entitled to equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available, without posting bond
or other security.  No remedy herein conferred is intended to be exclusive of
any other remedy, and each and every such remedy shall be cumulative and shall
be in addition to any other remedy given hereunder now or hereinafter existing
at law or in equity or by statute or otherwise.



Section 22.

Successive Employment Notice.  In the event this Employment Agreement is
terminated by Employee pursuant to Section 10, within five (5) business days
after the Termination Date, Employee shall provide notice to the Company of
Employee’s next intended employment.  If such employment is not known by
Employee at such date, Employee shall notify the Company immediately upon
determination of such information.  Employee shall continue to provide the
Company with notice of Employee’s place and nature of employment and any change
in place or nature of employment during the period ending one (1) year after the
Termination Date.



Section 23.

Successors.  This Employment Agreement shall be binding on the Company and any
successor to any of its businesses or assets.  Without limiting the effect of
the prior sentence, the Company shall require any successor or assign (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Employment Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession or assignment had taken place.  The Company’s failure to obtain said
assumption shall be a breach of this Employment Agreement under Section 10A
hereof.   As used in this Employment Agreement, "Company" shall mean the Company
as hereinbefore defined and any successor or assign to its business and/or
assets as aforesaid which





Page 8 of 11










assumes and agrees to perform this Employment Agreement or which is otherwise
obligated under this Agreement by the first sentence of this Section 23, by
operation of law or otherwise.



Section 24.

Binding Effect.  This Employment Agreement shall inure to the benefit of and be
enforceable by Employee's personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  If
Employee should die while any amounts would still be payable to him hereunder if
he had continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Employment Agreement to
Employee's estate.



Section 25.

Modification and Waiver.  No provision of this Employment Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by Employee and such officer as may be
specifically designated by the Board.  No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Employment Agreement to be performed by such
other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.



Section 26.

Headings.  Headings used in this Employment Agreement are for convenience only
and shall not be used to interpret or construe its provisions.



Section 27.

Waiver of Breach.  The waiver of either the Company or Employee of a breach of
any provision of this Employment Agreement shall not operate or be construed as
a waiver of any subsequent breach by either the Company or Employee.  Any such
waiver must be in writing signed by the party against whom the waiver is sought
to be enforced or asserted.  



Section 28.

Amendments.  No amendments or variations of the terms and conditions of this
Employment Agreement shall be valid unless the same is in writing and signed by
all of the parties hereto.



Section 29.

Severability.  The invalidity or unenforceability of any provision of this
Employment Agreement, whether in whole or in part, shall not in any way affect
the validity and/or enforceability of any other provision herein contained.  Any
invalid or unenforceable provision shall be deemed severable to the extent of
any such invalidity or unenforceability.



Section 30.

Governing Law; Arbitration.  

(a)  Governing Law.   This Employment Agreement shall be construed and enforced
pursuant to the laws of the State of Ohio.  

(b)  Arbitration. (1) Any unresolved controversy or claim arising out of, in
connection with, under or relating to this Employment Agreement, shall be
submitted to arbitration (the “Arbitration”) before the American Arbitration
Association (“AAA”) using the Commercial Arbitration Rules then in effect. The
Arbitration shall be conducted by one (1) arbitrator mutually agreed upon by the
parties.  The arbitration shall take place in Toledo, Ohio.  Judgment upon any
award rendered in such arbitration will be binding and may be entered in any
court having jurisdiction thereof. Both parties agree and consent to the
personal jurisdiction of the United States District Court for the Northern
District of Ohio (located in Toledo), or the State Courts of the State of Ohio,
for all purposes relating to the arbitration including any equitable relief, and
the entry of judgment upon, and enforcement of, any award.

(b)(2)   There shall be limited discovery prior to the Arbitration hearing as
follows: (i) exchange of witness lists and copies of documentary evidence and
documents relating to or arising out of the issues to be arbitrated, (ii)
depositions of all party witnesses and (iii) such other depositions as may be
allowed by the arbitrator only upon a showing of good cause. Depositions shall
be conducted in accordance with the Federal Rules of Civil Procedure.  

(b)(3)    A court reporter shall record all hearings, with such record
constituting the official transcript of such proceedings.  The arbitrator shall
be required to provide in writing to the parties the basis for the award or
order of such arbitrator. The arbitrator shall have no power and authority to
award punitive, exemplary, incidental and consequential (including without
limitation lost profits) damages in favor of one party against the other party
in the Arbitration.  Each party shall bear its own legal costs and expenses in
connection with the Arbitration; provided,





Page 9 of 11










however, that the arbitrator shall make an award of legal fees, and all other
costs and expenses of the Arbitration to the prevailing party as part of any
Arbitration award including (i) the filing fees for the Arbitration and (ii) the
stenographic costs of transcription.  The arbitrator’s fees shall be divided
equally between the parties.   



Section 31.

Counterparts.  This Employment Agreement may be executed in more than one (1)
counterpart and each counterpart shall be considered an original.



Section 32.

 Survival.   The provisions of Sections 10, 10A, 12, 13, 16 and 30 herein shall
survive termination of this Employment Agreement for any reason.



Section 33.

Sections.  Unless the context requires a different meaning, all references to
"Sections" in this Agreement shall mean the Section of this Agreement.



Section 34.

Publicity.  Press releases and other publicity materials relating to the
transactions contemplated by this Employment Agreement shall be released by the
parties hereto only after review and with the consent of the other party;
provided, however, that if legal counsel for the Company advises the Company
that disclosure of this Employment Agreement is required under applicable
federal or state securities laws, then the Company shall be permitted to make
such disclosure in the form recommended by such legal counsel without the prior
consent of Employee.





Page 10 of 11













IN WITNESS WHEREOF, this Employment Agreement has been duly executed by the
Company and Employee as of the date first above written.




N-VIRO INTERNATIONAL CORPORATION

By   /s/ Gene K. Richard

Gene K. Richard

Its:  Chairman, Compensation Committee




    /s/  James K. McHugh

      James K. McHugh








Page 11 of 11


